Motion by appellant for leave to appeal as a poor person granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and. to serve one copy on the Attorney-General. Appellant’s time to perfect *832the appeal is enlarged to the October Term, beginning October 2, 1961; appeal ordered on the calendar for said term. Anthony Antinuzzi, Esq., 11 Third Street, Rye, New York, is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.